Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for provisional application priority No. 62/907,228 filed on Sept 27, 2019, which papers have been placed of record in the file. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 1/11/2021 has been considered by the Examiner and made of record in the application file.

Claim Status
In virtue of this communication, claims 1- 30 are currently pending in the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 (and similarly independent claims 11, 21) language contains limitation, in part, “... wherein the stylus data includes a stylus signal, first noise, and second noise; ... identify a first characteristic of the first noise based on the touch data”. 
The claim language reveals the stylus data includes a first noise. However, the first noise is included only in the stylus data during a stylus scan as mandated in the claim language, but the first noise is not included in the touch data. It is indefinite how a first characteristic of the first noise is identified based on the touch data instead of the stylus data. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 12-13 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim 2 (similarly claims 12 and 22) recites limitation, in part, “... the two-dimensional array of touch data includes no more than one measurement per location in the two dimensional array, each one-dimensional array of stylus data includes no more than one measurement per location in each one-dimensional array...”. The limitation is supported by various locations (for example, paragraph [0074]) within Application Specification. 
However, it is obvious that electronic devices can be used repeatedly for multiple operations (for example, paragraph [0074]. Also claim 3 teaches “the sense circuitry is configured to sense a plurality of frames of data”), and there will be more than one measurement per location over the operations performed on the device. 
Applicant can consider amending the claim language and the Specifications to have an accurate description of situations under which the limitation “no more than one measurement per location” become meaningful. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 103 as being unpatentable over Kremin; Viktor et al. (US 20120105361 A1, made of record the publication of patent US9658720B2 in the IDS submitted on 1/11/2021) in view of Perski; Haim et al. US 20160041685 A1, made of record the publication of patent US9372575B2 in the IDS submitted on 1/11/2021)  
As to claim 1, Kremin discloses an electronic device, comprising: 
a touch screen ([0005] ... Fig. 1A ) including a plurality of touch electrodes (Fig. 4 [0019] ); 
sense circuitry coupled to the plurality of touch electrodes (Fig. 4 [0055] Capacitance sensor 301), the sense circuitry configured to: 
sense, using the sense circuitry, touch data during a touch scan of the touch screen; and sense, using the sense circuitry, stylus data during a stylus scan of the touch screen, wherein the stylus data includes a stylus signal ([0074] It should be noted that the embodiments described herein may use the same electrodes (e.g., ITO panel lines), which served the TX function for the touch scanning may be used for the RX function for the stylus sensing). 
Kremin fails to directly teach a first noise and second noise. 
However, in a pertinent field of endeavor, Perski teaches a noise reduction system with a display screen (paragraph [0002]) with stylus data including a first noise and second noise ([0042]  possible source of noise is the electronic components within the system, which radiate at many frequencies); 
The combination of Kremin and Perski continues to teach one or more processors (Kremin [0051] Fig. 3: host processor 350)  configured to: 
identify a first characteristic of the first noise based on the touch data (the first signal is included in the stylus signal instead of the touch signal. Please see 35 U.S.C. 112(b) rejection above); 
calculate a second characteristic of the first noise and one or more characteristics of the second noise based on the first characteristic of the first noise (Since the second noise is based on the first noise, which is included in the stylus signal instead of the touch signal as explained in 35 U.S.C. 112(b) rejection above) and the stylus data (Perski [0042]); remove the first noise and the second noise from the stylus data (Perski [0046] ... the digitizer system should sample and employ the noise removal algorithm on all the antennas...). 
It would have been obvious to one of ordinary skill in the art to combine Perski’s noise reduction system with Kremin’s electronic device, “to reveal the antenna exhibiting the maximum stylus signal”, as disclosed by Perski in paragraph [0046]. 

As to claim 2, Kremin further discloses the electronic device of claim 1, wherein: 
the sense circuitry is configured to sense a frame of data, the frame of data including a two-dimensional array ([0020] FIG. 5A is diagram illustrating one embodiment of a method of scanning an all-points-addressable mutual capacitance sense array.[0021] FIG. 5B is diagram illustrating one embodiment of a method of scanning an all-points-addressable mutual capacitance sense array) of touch data sensed during the touch scan ([0014] FIG. 1A is a block diagram illustrating a conventional embodiment of a host device for tracking the position of a touch object on an inductive sense array) and two one-dimensional arrays of stylus data sensed during the stylus scan ([0015] FIG. 1B is a block diagram illustrating a conventional embodiment of an active stylus used in a system for tracking the position of a stylus on an inductive sense array), 
the two-dimensional array of touch data includes no more than one measurement per location in the two dimensional array, each one-dimensional array of stylus data includes no more than one measurement per location in each one-dimensional array (This limitation cannot be true when the device is operated multiple times. Please see the 35 U.S.C. 112(a) rejection above), 
the touch data used to identify the first characteristic of the first noise is from the frame of data (the first signal is included in the stylus signal instead of the touch signal. Please see 35 U.S.C. 112(b) rejection above), 
the stylus data used to calculate the second characteristic of the first noise and the one or more characteristics of the second noise is from the frame of data (Kremin [0074]). 

As to claim 3, Kremin further discloses the electronic device of claim 2, wherein: 
the sense circuitry is configured to sense a plurality of frames of data including the frame of data ([0014] FIG. 1A is a block diagram illustrating a conventional embodiment of a host device for tracking the position of a touch object on an inductive sense array. [0007] ... The receiver 115 and host CPU 120 receives and process the analog signal, respectively, providing touch position and force data to the PC 125), and 
the frame of data does not include data from any other frames of data of the plurality of frames of data (Fig. 1A PC 125 records a plurality of independent frames of touch data. It is just an option that one of them being selected). 

As to claim 4, Kremin further discloses the electronic device of claim 1, wherein: 
the one or more processors are further configured to detect, based on the stylus data, a coarse location of the stylus (Kremin [Abstract] The system further comprising a processing device configured to determine the stylus location on the capacitive sense array. See also paragraph [0067]), the touch data used to identify the first characteristic of the first noise does not include touch data corresponding to the coarse location of the stylus, and the stylus data used to calculate the second characteristic of the first noise and the one or more characteristics of the second noise does not include stylus data corresponding to the coarse location of the stylus (Kremin positively identifies using the stylus data to determine the location of the stylus, what is NOT being used for the calculation can be plenty, as well as being an option). 

As to claim 5, Perski further discloses the electronic device of claim 4, wherein the one or more processors are further configured to: after removing the first noise and the second noise from the stylus data ([0046] A digitizer system designed to detect an electromagnetic stylus may suffer from two kinds of problems. The first kind is when the unwanted signals are stronger then the stylus signals, thus interfering with the first detection step. In this case the digitizer system should sample and employ the noise removal algorithm on all the antennas in order to reveal the antenna exhibiting the maximum stylus signal), determining a fine location of the stylus based on the stylus data with the first noise and second noise removed (Kremin [Abstract] The system further comprising a processing device configured to determine the stylus location on the capacitive sense array. 
With the noise removed to exhibit maximum stylus signal, the accuracy inherently improves). 

As to claim 6, Kremin and Perski further discloses the electronic device of claim 1, further comprising a display (Kremin [0064] Fig. 4 ... The mutual capacitance sense arrays, or touch screens, as described above, may include a transparent, conductive sense array disposed on, in, or under either a visual display itself (e.g. LCD monitor), or a transparent substrate in front of the display), wherein: 
the first noise is noise caused by a conductive object touching the touch screen while the stylus touches the touch screen (Perski [0036] The most common signals interfering with the stylus signals are signals that originate from conductive objects, such as a user finger, touching the screen. FIG. 1 is an electrical equivalent of a user finger touching one of the digitizer's antennas. When the user touches an antenna 11 a capacitance 12 is formed between the finger and the sensor conductors), 
the first characteristic of the first noise is a profile of the first noise, 
the second characteristic of the first noise is a scalar gain of the first noise, 
the second noise is noise caused by the display (One of ordinary skilled in the art would agree there are multiple characteristics within noise. Profile and scalar gain would be two of them among others. Selecting these two would be options, as Application Specification does not appear to reveal the details of these two characteristics), and 
the one or more characteristics of the second noise are coefficients of an equation modeling the second noise (This happens inherently when noise being modelled by an equation or equations). 

As to claim 7, Kremin further discloses the electronic device of claim 2, wherein the one or more processors are further configured to: before calculating the second characteristic of the first noise and the one or more characteristics of the second noise, de-phase the stylus data (Application Specification paragraph [0074] reveals the same teaching as the claim language. However, Application Specification does not provide a reason why it is necessary, or the advantage of, de-phasing the stylus data. It is thus considered an optional operation). 

As to claim 8, Kremin further discloses the electronic device of claim 2, wherein the second characteristic of the first noise and the one or more characteristics of the second noise are calculated simultaneously using a system of equations (Application Specification paragraph [0074] reveals the same teaching as the claim language. However, Application Specification does not provide a reason why it is necessary, or the advantage of, using a system of equations for the calculation. It is thus considered an optional mathematical operation). 

As to claim 9, Perski further discloses the electronic device of claim 2, wherein the touch electrodes include first touch electrodes and second touch electrodes (Fig. 3: row electrodes and column electrodes), the stylus data includes first stylus data sensed using the first touch electrodes and second stylus data sensed using the second touch electrodes (Stylus 21: row stylus signal and column stylus signal, both labeled 30)
, the second characteristic of the first noise of included in the first stylus data and the one or more characteristics of the second noise included in the first stylus data are calculated using the first stylus data (Claim 1 limitation mandates the stylus data includes a stylus signal, first noise, and second noise) without using the second stylus data (row stylus data and column stylus data, both labeled 30, they are the same stylus data signal, using any one of them for calculation generates the same result), and the second characteristic of the first noise of included in the second stylus data and the one or more characteristics of the second noise included in the second stylus data are calculated using the second stylus data without using the first stylus data (row stylus data and column stylus data, both labeled 30, are the same stylus data signal, using any one of them for calculation generates the same result). 

As to claim 10, Kremin and Perski further disclose the electronic device of claim 9, wherein the one or more processors are further configured to: in accordance with a determination that the calculation of the second characteristic of the first noise and the one or more characteristics of the second noise of the first stylus data fail to satisfy one or more criteria (Application Specification reveals the same language in paragraphs [0074]., [0075] and [0077] without explaining what is/are the criteria, and the reason why the stylus data fail to satisfy)
: re-calculating the second characteristic of the first noise and the one or more characteristics of the second noise of the first stylus data using the first stylus data and the second stylus data (Application Specification does not reveal why re-calculating would result in a different result. It appears it will not. However, this appears to be an optional operation that one can take). 

As to claims 11-20, Kremin and Perski disclose the electronic device performing the methods of claims 11-20, respectively, as explained in claims 1-10 of the current Office Action. Claims 11-20 are therefore rejected with similar rationale as claims 1-10, respectively. 

 As to claims 21-30, Kremin and Perski disclose an non-transitory computer-readable medium (Kremin paragraph [0140]), storing instructions that executed by one or more processors of an electronic device as explained in claims 1-10 of the current Office Action. Claims 21-30 are therefore rejected with similar rationale as claims 1-10, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621